Title: The Vindication No. III, [May–August 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May–August, 1792]
My last number contained a concise and simple statement of facts tending to shew that the public Debt was neither created nor increased by the Funding system, and consequently that it is not responsible either for the existence or the magnitude of the Debt.
It will be proper next to examine the allegations which have been made of a contrary tendency.
In the first place it is asserted that the debt is greater than it ought to be, because from the state of depreciation in which the government found it a much less provision for it than that which was made might have sufficed. A saving of nearly one half it is said might have been made by providing for it in the hands of Alienees at least, at 8 or 10/ in the pound; who having come by it at a much less rate would have been well compensated by such a provision.
To a man who entertains correct notions of public faith, and who feels as he ought to feel for the reputation & dignity of the country, it is mortifying to reflect that there are partisans enough of such a doctrine to render it worth the while to combat it. It is still more mortifying to know that in that class are comprehended some men who are in other respects soberminded and upright, friends to order, and strenuous advocates for the rights of property.

In reasoning upon all subjects it is necessary to take as a point of departure some principle in which reasonable and sound minds will agree. Without this, there can be no argument, no conclusion, in moral or political any more than in physical or mathematical disquisitions.
The principle which shall be assumed here is this—that the established rules of morality and justice are applicable to nations as well as to Individuals; that the former as well as the latter are bound to keep their promises, to fulfil their engagements, to respect the rights of property which others have acquired under contracts with them.
Without this, there is an end of all distinct ideas of right or wrong justice or injustice in relation to Society or Government. There can be no such thing as rights—no such thing as property or liberty. All the boasted advantages of a constitution of Government vanish in air. Every thing must float on the variable and vague opinions of the Governing party of whomsoever composed.
To this it may be answered, that the doctrine as a general one is true; but that there are certain great cases which operate as exceptions to the rule and in which the public good may demand and justify a departure from it.
It shall not be denied that there are such cases; but as the admission of them is one of the most common as well as the most fruitful sources of error and abuse it is of the greatest importance that just ideas should be formed of their true nature foundation and extent. To Minds which are either depraved or feeble, or under the influence of any particular passion or prejudice it is enough that cases are only attended with some extraordinary circumstances to induce their being considered as among the exceptions. Convenience is with them a substitute for necessity, and some temporary partial advantage is an equivalent for a fundamental and permanent interest of Society. We have too often seen in the United States examples of this species of levity. The treaties of the UStates the sacred rights of private property have been too frequently sported with from a too great facility in admitting exceptions to the maxims of public faith, and the general rules of property. A desire to escape from this evil was a principal cause of the Union which took place among good men to establish the National Government, and it behoved to friends to have been particularly cautious how they set an example of equal relaxation in the practice of that very Government.
The characteristics of the only admissible exception to the principle that has been assumed are 1—Necessity. IId there being some intrinsic and inherent quality in the thing which is to constitute the exception, contrary to the Social Order and to the permanent good of society.
Necessity is admitted in all moral reasonings as an exception to general rules. It is of two kinds, as applied to Nations—where there is want of ability to perform a duty and then it is involuntary, and where the general rule cannot be observed without some manifest and great national calamity.
If from extraordinary circumstances a nation is disabled from performing its stipulations, or its duty in any other respect, it is then excuseable on the score of inability. But the inability must be a real not a pretended one—one that has been experimentally ascertained, or that can [be] demonstrated to the satisfaction of all honest and discerning men. And the deviation ought to be as small as possible. All that is practicable ought to be done.
A nation is alike excuseable in certain extraordinary cases for not observing a right or performing a duty if the one or the other would involve a manifest and great national calamity. But here also an extreme case is intended; the calamity to be avoided must not only be evident and considerable, it must be such an one as is like to prove fatal to the nation, as threatens its existence or at least its permanent welfare.
War for instance is almost always a national calamity of a serious kind; but it ought often to be encountered in protection even of a part of the community injured or annoyed; or in performance of the condition of a defensive alliance with some other nation. But if such special circumstances exist in either case that the going to war would eminently endanger the existence or permenent welfare of the Nation, it may excuseably be foreborne.
Of the second class of exceptions the case of certain fœdal rights which once oppressed all Europe and still oppresses too great a part of it may serve as an example; rights which made absolute slaves of a part of the community and rendered the condition of the greatest proportion of the remainder not much more eligible.
These rights, though involving that of property, being contrary to the Social order and to the permanent welfare of Society were justifiably abolished, in the instances, in which abolitions have taken place, and may be abolished in all the remaining vestiges.
Wherever indeed a right of property is infringed for the general good, if the nature of the case admits of compensation, it ought to be made; but if compensation be impracticable, that impracticability ought to be an obstacle to a clearly essential reform.
In what has been said the cases of exception have been laid down as broad as they ought to be. They are cases of extremity—where these is a palpable necessity where some great and permanent national evil is to be avoided—where some great & permanent national good is to be obtained.
It must not be to avoid a temporary burthen or inconvenience, to get rid of a particular though a considerable one or to secure a partial advantage. A relaxation of this kind would tend to dissolve all social obligations, to render all rights precarious and to introduce a general dissoluteness and corruption of morals.
A single glance will suffice to convince that the case of the Debt of the UStates was not one of those cases which could justify a clear infraction of the fundamental rules of good faith and a clear invasion of rights of property acquired under the most unequivocal national stipulation. If there was any doubt before the real facility with which a provision for the debt has been made removes it; a provision which touches no internal source of revenue but the single article of distilled spirits, and lays upon that a very moderate duty.
But a history of the real state of the Debt when it was taken up by the Government will put the matter out of all doubt. This shall constitute the subject of my next number.
